Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-15 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 3 recites “two more jugular veins” and it appears this has omitted the word --or--. Examiner suggests --two or more jugular veins--.
Claim 10, line 3 recites “two more jugular veins” and it appears this has omitted the word --or--. Examiner suggests --two or more jugular veins--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the last two lines recite “the jugular vein” which is confusing because “a first jugular vein” and “a second jugular vein” have been previously recited. Examiner suggests --the respective jugular vein--.
Claim 10, the last two lines recite “the jugular vein” which is confusing because “a first jugular vein” and “a second jugular vein” have been previously recited. Examiner suggests --the respective jugular vein--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (2012/0197290) in view of Chang (5,792,176).

Smith is silent regarding attaching a second device to the subject's neck above the second jugular vein; wherein each device comprises a flexible material comprising an adhesive and sized to contact less than half of the circumference of the neck of a subject; and one or more inwardly directed protuberances contacting an inner surface of 
Chang teaches a related acupressure device (Fig. 1) wherein each device comprises a flexible material (flexible adhesive ring 30, flexible disc 20, Fig. 1; see col. 3, lines 33-35, and col. 3, line 65) comprising an adhesive (adhesive surface(s) 21, 31, Fig. 1; see col. 3, lines 41-43; and see col. 4, lines 37-39) and sized to contact less than half of the circumference of the neck of a subject (the adhesive ring has a diameter of about 20 mm, see col. 4, lines 64-67), and one or more inwardly directed protuberances (raised nub 10, Fig. 1) contacting an inner surface of said flexible material (see Figs. 1-2, the nub 10 contacts an inner surface 21 of the flexible material 20) such that the inner surface (21) of the flexible material extends beyond said one or more protuberances (see Fig. 1). This device is able to provide a controlled amount of pressure to a precise point on the patient (see col. 2, lines 15-17; see also col. 4, lines 58-59).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the neck compression collar of Smith to instead apply the pressure to the jugular veins using at least two adhesive acupressure devices, one for each jugular vein as taught by Chang because these relatively small, adhesive patches will be less cumbersome and provide a more targeted compression therapy compared to an entire collar worn on the neck. Chang’s pressure patches are beneficial because they provide a controlled amount of pressure to just a precise point (see col. 2, lines 15-17; see also col. 4, lines 58-59 of Chang).
Regarding claim 5, the modified Smith/Chang method discloses wherein blood flow is restricted through an internal jugular vein, an external jugular vein, or both an 
Regarding claim 6, the modified Smith/Chang method discloses wherein each device (adhesive pressure patch taught by Chang) is adapted to exert a pressure on the jugular vein equivalent to a fluid pressure within the range of 5 mmHg to about 70 mmHg (the primary reference Smith discloses providing a pressure up to 70 mmHg and as low as 5-10 mmHg, see the first sentence of [0021] and the last two sentences of [0021] of Smith. In the modified method, one of ordinary skill in the art would be applying the protuberances of Chang to apply pressure within the range disclosed by Smith). 
Regarding claim 7, the modified Smith/Chang method discloses wherein each protuberance (each protuberance 10, carried on the adhesive pressure patch taught by Chang) is adapted to exert a pressure on the jugular vein equivalent to a fluid pressure within the range of 5 mmHg to about 70 mmHg (the primary reference Smith discloses providing a pressure up to 70 mmHg and as low as 5-10 mmHg, see the first sentence of [0021] and the last two sentences of [0021] of Smith. In the modified method, one of ordinary skill in the art would be applying the protuberances of Chang to apply pressure within the range disclosed by Smith).  
Regarding claim 8, the modified Smith/Chang method discloses wherein the fluid pressure is within the range of 5 mmHg to about 25 mmHg (see the last two sentences of [0021] of Smith, pressures as low as 5-10 mmHg are disclosed to effective). 
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (2012/0197290) in view of Chang (5,792,176) as applied to claim 1 above, and further in view of Heegard et al. (2009/0099496).
Regarding claim 2, the modified Smith/Chang method discloses wherein the (adhesive) flexible material (20/30, Fig. 1 of Chang) may be made of a fabric or thin plastic sheet (see col. 3, line 36) but does not specifically state it is an elastic material. However, elastic materials are well known and it is noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, Heegard teaches a related flexible adhesive device to apply pressure to a targeted part of the body (100, Fig. 3A has a pressure applicator 104; see the penultimate sentence of [0061]). The device has a flexible material (backing 102, Fig. 3A) that may be made of an elastic material (stretchable elastic nonwoven tape, see lines 1-7 of [0069]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the flexible adhesive material of Smith/Chang to be a stretchable elastic nonwoven tape as taught by Heegard because this is a known flexible adhesive material that is shown to be suitable for applying pressure to the skin via a protuberance.
Regarding claim 3, the modified Smith/Chang method discloses wherein the flexible material (20/30, Fig. 1 of Chang) may be made of a fabric or thin plastic sheet (see col. 3, line 36) but does not specifically state it is an inelastic material. However, In re Leshin, 125 USPQ 416.
Furthermore, Heegard teaches a related flexible adhesive device to apply pressure to a targeted part of the body (100, Fig. 3A has a pressure applicator 104; see the penultimate sentence of [0061]). The device has a flexible material (backing 102, Fig. 3A) that may be made of an inelastic material (non-stretchable materials, see the last three lines of [0069]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the flexible adhesive material of Smith/Chang to be a non-stretchable material as taught by Heegard because this flexible adhesive material is shown to be suitable for applying pressure to the skin via a protuberance.
Claims 4 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (2012/0197290) in view of Chang (5,792,176) as applied to claim 1 above, and further in view of Chauve et al. (4,716,898).
Regarding claim 4, the modified Smith/Chang method discloses wherein the protuberances (10) are defined by the outward bend point of an arcuate band having a general C, V, or U-shape (pressure plate 40, Fig. 5, is an arcuate band having a general C or U-shape, and the protuberance 10 is defined by the outward bend point of the band 40). The modified Smith/Chang method does not specifically state this arcuate band (40) is resilient. However, resilient materials are well known and it is noted that it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.
Furthermore, Chauve teaches a related pressure application device (Fig. 3) that has a protuberance (top 5, Fig. 1) defined by the outward bend point of an arcuate band (dome-shaped wall 3, Fig. 1) having a general C-shape or U-shape (the band 3 in Fig. 1 is generally C-shaped or U-shaped in its cross-section) and the material is resilient (“due to the resiliency of its constituent material, the dome-shaped wall 3 has a tendency to resume its initial shape and to push, along arrow F, top 5 of pressure member 4 in order to bear on the skin 8” see Fig. 2 and see col. 4, lines 37-41).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the arcuate band of Smith/Chang to be a resilient material providing an upward force as taught by Chauve because this upward force would be expected to be configured to provide a suitable pressure against the patient depending on the degree of resilience chosen for the material. 
Regarding claim 10, Smith discloses a method for reducing or preventing a traumatic or concussive brain injury in a subject exposed to an external concussive force (wearing a compression device “before, in anticipation of and during events with SLOSH and traumatic brain injury risks,” see the last two sentences of [0020]), comprising applying pressure to two more jugular veins of the subject (see lines 1-6 of [0024] and see lines 1-7 of [0027]) by attaching a first device (collar with plurality of protuberances, see lines 1-5 of [0027]) to the subject's neck above a first jugular vein (“one or more protuberances … aligned with the internal jugular veins to preferentially 
Smith is silent regarding attaching a second device to the subject's neck above the second jugular vein; wherein each device comprises a flexible material comprising an adhesive; a resilient arcuate band having a general C, V, or U-shape sized to contact less than half of the circumference of the neck of a subject; and one or more inwardly directed protuberances contacting an inner surface of said flexible material; wherein the flexible material is sized such that the inner surface of the flexible material extends beyond said one or more protuberances.
Chang teaches a related acupressure device (Fig. 1) wherein each device comprises a flexible material (flexible adhesive ring 30, flexible disc 20, Fig. 1; see col. 3, lines 33-35, and col. 3, line 65) comprising an adhesive (adhesive surface(s) 21, 31, Fig. 1; see col. 3, lines 41-43; and see col. 4, lines 37-39) and sized to contact less than half of the circumference of the neck of a subject (the adhesive ring has a diameter of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the neck compression collar of Smith to instead apply the pressure to the jugular veins using at least two adhesive acupressure devices, one for each jugular vein as taught by Chang because these relatively small, adhesive patches will be less cumbersome and provide a more targeted compression therapy compared to an entire collar worn on the neck. Chang’s pressure patches are beneficial because they provide a controlled amount of pressure to just a precise point (see col. 2, lines 15-17; see also col. 4, lines 58-59 of Chang).
The modified Smith/Change method discloses wherein each device comprises an arcuate band having a general C, V, or U-shape (pressure plate 40, Fig. 5, is an arcuate band having a general C or U-shape, and the protuberance 10 is defined by the outward bend point of the band 40). The modified Smith/Chang method does not specifically state this arcuate band (40) is resilient. However, resilient materials are well known and it is noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the arcuate band of Smith/Chang to be a resilient material providing an upward force as taught by Chauve because this upward force would be expected to be configured to provide a suitable pressure against the patient depending on the degree of resilience chosen for the material. 
Regarding claim 11, the modified Smith/Chang/Chauve method discloses wherein blood flow is restricted through an internal jugular vein, an external jugular vein, or both an internal jugular vein and an external jugular vein (blood flow is restricted in the internal and external jugular veins, see lines 1-5 of [0024] of Smith. In the modified method, this occlusion would be performed by adhesive patches as taught by Chang/Chauve). 
Regarding claim 12, the modified Smith/Chang/Chauve method discloses wherein each device (adhesive pressure patch taught by Chang/Chauve) is adapted to exert a pressure on the jugular vein equivalent to a fluid pressure within the range of 5 mmHg to about 70 mmHg (the primary reference Smith discloses providing a pressure 
Regarding claim 13, the modified Smith/Chang/Chauve method discloses wherein each protuberance (each protuberance 10, carried on the adhesive pressure patch taught by Chang/Chauve) is adapted to exert a pressure on the jugular vein equivalent to a fluid pressure within the range of 5 mmHg to about 70 mmHg (the primary reference Smith discloses providing a pressure up to 70 mmHg and as low as 5-10 mmHg, see the first sentence of [0021] and the last two sentences of [0021] of Smith. In the modified method, one of ordinary skill in the art would be applying the protuberances of Chang/Chauve to apply pressure within the range disclosed by Smith).  
Regarding claim 14, the modified Smith/Chang/Chauve method discloses wherein the fluid pressure is within the range of 5 mmHg to about 25 mmHg (see the last two sentences of [0021] of Smith, pressures as low as 5-10 mmHg are disclosed to effective).  
Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 1 is merely a broader version of patented claim 1 of 8,900,169 because instant claim 1 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment.  Furthermore, the use of the device of claim 1 of 8,900,169 would necessarily read on instant claim 1.
Claim 9 includes substantially all of the limitations of patented claim 1, and further recites the feature of the removable tether. Therefore, instant claim 9 includes substantially the same limitations as patented claim 1 of 8,900,169.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 2 is merely a broader version of patented claim 2 of 8,900,169 because instant claim 2 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment (as claim 2 depends from claim 1). Furthermore, the use of the device of claim 2 of 8,900,169 would necessarily read on instant claim 2.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,900,169.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 4 is merely a broader version of patented claim 4 of 8,900,169 because instant claim 4 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment (as claim 4 depends from claim 1). Furthermore, the use of the device of claim 4 of 8,900,169 would necessarily read on instant claim 4.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 5 is merely a broader version of patented claim 5 of 8,900,169 because instant claim 5 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment (as claim 5 depends from claim 1), and instant claim 5 includes an additional alternative of both the internal and external jugular vein(s). Furthermore, the use of the device of claim 5 of 8,900,169 would necessarily read on instant claim 5.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,900,169.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 7 is merely a broader version of patented claim 7 of 8,900,169 because instant claim 7 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment (as claim 7 depends from claim 1). Furthermore, the use of the device of claim 7 of 8,900,169 would necessarily read on instant claim 7.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 8 is merely a broader version of patented claim 8 of 8,900,169 because instant claim 8 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment (as claim 8 depends from claims 7 and 1). Furthermore, the use of the device of claim 8 of 8,900,169 would necessarily read on instant claim 8.
Claims 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 10 is merely a broader version of patented claim 9 of 8,900,169 because instant claim 10 recites substantially the same 
Claim 15 includes substantially all of the limitations of patented claim 9, and further recites the feature of the removable tether. Therefore, instant claim 15 includes substantially the same limitations as patented claim 9 of 8,900,169.
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 11 is merely a broader version of patented claim 10 of 8,900,169 because instant claim 11 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment (as claim 11 depends from claim 10) and instant claim 11 includes an additional alternative of both the internal and external jugular vein(s). Furthermore, the use of the device of claim 10 of 8,900,169 would necessarily read on instant claim 11.
Although the claims are not identical, instant claim 12 is merely a broader version of patented claim 10 of 8,900,169 because instant claim 12 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment (as claim 12 depends from claim 10). Furthermore, the use of the device of claim 10 of 8,900,169 would necessarily read on instant claim 12.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 13 is merely a broader version of patented claim 11 of 8,900,169 because instant claim 13 recites substantially the 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8,900,169.
Although the claims are not identical, instant claim 14 is merely a broader version of patented claim 12 of 8,900,169 because instant claim 14 recites substantially the same limitations but lacks a removable tether sized to facilitate appropriate spacing and alignment. Furthermore, the use of the device of claim 12 of 8,900,169 would necessarily read on instant claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhadkevich (2013/0304111) discloses a related pressure applicator targeted for neck veins. Korrol (8,109,963) discloses a related pressure applicator using one or more protuberances. Fisher (5,601,598 and 5,501,697) discloses a related pressure applicator using one or more protuberances. Kelly (4,308,861) discloses a related pressure applicator on the neck area. Gilbert (2,091,276) discloses a related pressure applicator using one or more protuberances and a resilient band. Dingfeld (1,481,354) discloses a related pressure applicator for the head with one or more protuberances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785